          Case 2:19-cv-00100-KGB Document 6 Filed 05/12/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

DWAIN GAINES                                                                   PETITIONER
ADC # 17563-026

v.                            Case No. 2:19-cv-100-KGB-BD

DEWAYNE HENDRIX,                                                             RESPONDENT
Warden, Forrest City Low

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Dwain Gaines’ petition for writ of habeas corpus is denied and this case is dismissed

without prejudice.

       It is so adjudged this 12th day of May, 2020.


                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge
